Thomas A.




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 8, 2015

                                       No. 04-15-00317-CV

                         Austin HELMLE and Harriet Marmon Helmle,
                                      Appellants

                                                 v.

Thomas A. LAURIN, individually, Thomas A. Laurin Companies, Elegant Country Homes and
                            Elegant Country Homes, Inc.,
                                     Appellees

                  From the 216th Judicial District Court, Kendall County, Texas
                                  Trial Court No. 09-315CCL
                           Honorable Bill R. Palmer, Judge Presiding

                                          ORDER
       On June 3, 2015, the court reporter filed a notification of late record stating the reporter=s
record has not been filed because appellant failed to provide proper notice to the reporter of the
appeal and failed to pay or make arrangements to pay the reporter=s fee for preparing the record.
The court reporter also states appellant is not entitled to appeal without paying the fee.

         It is therefore ORDERED that appellant provide proof to this court within ten (10) days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter=s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty (30) days from the date of this order, and the court will only consider those issues or points
raised in appellant=s brief that do not require a reporter=s record for a decision. See TEX. R. APP.
P. 37.3(c).
                                                         _________________________________
                                                         Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court